481 F.Supp.2d 1350 (2007)
AVECIA INC., Plaintiff,
v.
UNITED STATES of America, Defendant.
Slip Op. 07-44, Court No. 05-00183.
United States Court of International Trade.
March 26, 2007.

AMENDED JUDGMENT
MUSGRAVE, Judge.
This action having been duly submitted for decision, and the court, after due deliberation, having rendered a decision herein; now, therefore, in conformity with said decision, it is
ORDERED, ADJUDGED and DECREED that the Judgment of December 19, 2006 be, and it hereby is, amended as follows
ORDERED that the parties' joint motion to sever Entry No. 916-1076920-9 (Port of Newark) from Court No. 05-00183 and Entry No. 916-1076548-8 (Port of Newark) and Entry No. 916-1076747-6 (Port of Baltimore) from Court No. 06-00140 having been granted, and those entries having been consolidated in Court No. 07-00108 as of this date, this Judgment shall relate to such new civil action in accordance with the Judgment entered thereon as of this date, and it is further
ORDERED that the entries of ink-jet inks that are the subject of this action shall be classified under heading 3215, Harmonized Tariff Schedule of the United States (2003), specifically under subheading 3215.11.00.60 (black) or 3215.19.00.60 (other), as appropriate, and it is further
ORDERED that the defendant's U.S. Customs and Border Protection reliquidate the subject entries in accordance with the foregoing and refund to the plaintiff any excess duties paid, together with interest as provided by law.